Continuation of 12, the request for reconsideration has been considered but does NOT place the application in condition for allowance.  
Applicant's arguments filed 1/06/2021 regarding 103 rejection of claims 1-4, 6-10, and 12-19 have been fully considered but they are not persuasive. Regarding the not entering of claims, while the claim amendments to claims 1, 7, and 16 correct minor issues, the amendment to claim 10 changes the scope so none of the amendments were entered.

Claim Rejections - 35 U.S.C. §102.
Regarding claim 1, Applicant argued, "all that is described by Pan with respect to this multiplexing is at ¶0128 ‘[t]he multiplexing may multiplex and/or select the control messages to be included in the joint coding’. Pan does not provide any further details regarding how the control messages are multiplexed. Rather, Pan describes ‘After multiplexing, different control messages such as RI, RI/PMI, or RI/PMI/CQI may be an output of multiplexing. For example, the control messages 802 may be grouped into a CQI group 808A, a PMI group 808B, and an RI group 808C. After sorting, ranking of control messages from high to low based on priorities may be (RI), (PMI) and (CQI) in this order, or (RI), (PMI, CQI) in this group order if PMI and CQI are grouped into a single group.’”; and “Pan makes no mentioning determining N control messages are to be multiplexed according to a rule. One skilled in the art would not understand grouping control messages as described by Pan as jointly encoding the control message. If the Examiner still insists Pan teaches the above-identified operations as recited in claim 1, Applicant invites the Examiner to show where in Pan does it describe determining N Pages 9-10 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Pan teaches “A base station (e.g., gNB, eNB, AP, etc.) may be configured to perform joint coding of multiple control information using a polar code for a control channel in the downlink” (Page 5 of prior Office action and Para. 0104 of Pan) so multiple pieces of control information are jointly coded using polar code.  As stated in the previous Office action, Pan teaches “as shown in FIG. 7, messages A, B, . . . , J may be multiplexed and may appear at the output of the control information multiplexing. At 704, the control messages may be sorted and/or grouped based on priority. For example, control information priority sorting and grouping may include sorting control messages based on their priorities and the sorted control messages may be grouped into proper groups” (Pages 6-7 of prior Office action and para. 0128 of Pan), which shows that the control information can be grouped together based on rules such as priority.  Pan further teaches in Fig. 6 and para. 0126 that “Bit channels may be partitioned and may be grouped into multiple groups based on the bit channel capacities, qualities, reliabilities, priorities, and/or the like. For example, bit channels that have the same or similar bit channel capacities and/or priorities may be partitioned and/or grouped into the same bit channel group”, which shows that the groupings can be based on the same or similar bit channel capacities or qualities, which would read on the rule for grouping 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/KENT KRUEGER/Primary Examiner, Art Unit 2474